Citation Nr: 0948689	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-39 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a 100 percent disability rating for the 
regulation period following the Veteran's right total hip 
replacement surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1947 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In October 2005 the Veteran appeared at a hearing at the RO 
before a Decision Review Officer.  A transcript of that 
hearing is in the claims file.  In November 2006 the Veteran 
appeared at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is also in 
the claims file.  During that hearing the Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

This matter was previously before the Board in February 2007 
and April 2008, when it was remanded for further development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran was granted service connection for right hip 
rheumatoid arthritis by a rating decision in August 1993.

2.  The Veteran underwent a right total hip replacement at 
the Durham VA Medical Center on December 14, 1993.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for the 
regulation period following the Veteran's right total hip 
replacement are met.  38 U.S.C.A. §§ 5107(a), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 4.30, 4.71a, Diagnostic Code 5054 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in November 2003, November 2004, and March 
2006.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
has on employment and daily life.  The notice also included 
type of evidence needed to substantiate the claim for a total 
disability rating, namely, that he was unable to secure or 
follow a substantial gainful occupation as a result of 
service-connected disabilities provided that if there was one 
disability, the disability shall be ratable at 60 percent or 
more, and if there were two or more disabilities, at least 
one disability was rated 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006)(notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki 580 F.3d 1270 (Fed. Cir. 
2009)(notice of the elements of an increased rating claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statements of 
the case in November 2007 and September 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records and VA treatment records.  The Veteran has 
not identified any additional pertinent records for the RO to 
obtain on his behalf.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

An August 1993 rating decision granted service connection for 
rheumatoid arthritis of the right hip, with a 60 percent 
disability rating effective December 1992.  In October 2003, 
the Veteran applied for total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), which the RO correctly construed as also 
constituting a claim for increased rating of the Veteran's 
right hip disability.  Accordingly, they requested and 
received VA treatment records from the Durham and Salisbury 
North Carolina VA Medical Centers.

On December 14, 1993, the Veteran underwent right total hip 
replacement surgery at the Durham VA Medical Center.  For 
reasons that remain unclear, the record of this surgery was 
not included in VA treatment records furnished to the RO by 
the Durham VA Medical Center. 

An X-ray taken immediately after surgery (on December 14, 
1993), which noted a satisfactory appearance of the hip, with 
no perioperative complications, was included in the furnished 
treatment records.  Additional treatment records and X-rays 
included in the claims file noted that a right hip 
replacement had been performed in December 1993, but did not 
identify the surgery as taking place at Durham VA Medical 
Center.

The May 2005 rating decision denied both TDIU and an 
increased rating for the Veteran's right hip disability, and 
the Veteran timely appealed the matter to the Board.  On 
initial consideration in February 2007, the Board identified 
the issue of a 100 percent disability rating for the 
regulation post-operative period as being included within the 
increased rating claim.  The matter was remanded to clarify 
the date and location of the Veteran's right hip replacement 
surgery and obtain any pertinent VA treatment records.

Pursuant to a request for additional information in a second 
Board remand, the Veteran in November 2009 provided a copy of 
the initial page of the operative report showing that his 
right total hip arthroplasty was conducted at the Durham VA 
Medical Center on December 14, 1993.  He did not include a 
waiver of initial RO consideration with this evidence.


Legal Criteria

A Veteran and his representative are given a period of 90 
days following the mailing of notice to them that an appeal 
has been certified to the Board for appellate review and that 
the appellate record has been transferred to the Board, or 
until the date the appellate decision is promulgated by the 
Board, whichever comes first, during which they may submit 
additional evidence.  38 C.F.R. § 20.1304.  Any pertinent 
evidence submitted to the Board after the expiration of the 
90 day period must be referred to the agency of original 
jurisdiction for review, unless the Veteran waives this right 
or the Board determines that the benefits sought on appeal 
may be granted without any such referral.  Id.

The effective date of an award of an increase shall be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  However, the effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following, in pertinent part, will be accepted as an 
informal claim for increased benefits: (1) The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  (2) The 
date of receipt of evidence from a private physician or 
layman when the evidence furnished is within the competence 
of the physician and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b).

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total ratings will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  A total rating under 38 C.F.R. § 
4.30 may be extended, with extensions of 1, 2, or 3 months 
beyond the initial 3-month period.  38 C.F.R. § 4.30.

A hip replacement warrants a 100 percent rating for one year 
following the implantation of the prosthesis with a minimum 
of a 30 percent rating thereafter.  38 C.F.R. § 4.71a, 
Diagnostic Code 5054.  The 100 percent rating for one year 
following implantation of the prosthesis will commence after 
initial grant of the one month total rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054, Note 1.


Analysis

The RO originally denied the claim for temporary total 
disability for the regulation period following the Veteran's 
right hip replacement surgery because the VA treatment 
records did not include any evidence that the surgery, which 
took place more than one year prior, was conducted at a VA 
facility.  As discussed above, evidence that the surgery was 
conducted at the Durham VA Medical Center on December 14, 
1993 has now been submitted.  As the surgery was performed at 
a VA facility, the date of admission is considered the date 
the claim was received.  Thus, despite the elapse of 16 years 
since the surgery, the claim is still considered timely and 
may be allowed.

As the Board is granting the benefits on appeal, the Veteran 
is not prejudiced by the fact that this new evidence was not 
initially reviewed by the RO.

In view of the foregoing, and based on VA medical records 
documenting that on December 14, 1993, the Veteran underwent 
a right total hip replacement, he is entitled to a temporary 
total rating of one month under 38 C.F.R. § 4.30, and a 100 
percent rating for one year thereafter pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054. 




ORDER

Entitlement to a temporary total rating based on a period of 
convalescence following surgery for a right total hip 
replacement at a VA hospital in December 1993 under 38 C.F.R. 
§ 4.30 and § 4.71a, Diagnostic Code 5054 is granted, subject 
to the regulations governing the payment of monetary awards. 


____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


